Mr. Justice Aldrey
deliver eel the opinion of the court.
In deed No. 548, dated November 5, 1919, Paula Miranda stated that she was the widow of Antonio Perales Gonzalez; that in the year 1910 the municipality of Caguas granted her the usufruct of a city lot, which is described in the deed; that she erected a house on the lot, and that she sold the house to Eleuterio Pomales.
This deed having been presented in the Registry of Property of Caguas, accompanied by a certificate of the death of Antonio Perales in 1892, the registrar refused to record it on the ground that the lot on which the house stands is not recorded in the name of the municipality of Caguas and the house is not recorded in the name of the vendor.
Paula Miranda appealed from the decision of the registrar and alleges in support of the appeal that although she presented in the registry the documents necessary for recording the lot in the name of the municipality and thereafter the registrar, on the authority of the deed, could record the house in the name of the appellant, yet he refused to enter the records.
As the deed presented in the registry is the title of acquisition of the purchaser of the house, in order that it could be recorded it was necessary that the vendor’s title to the house and to the usufruct of the lot should he previously *14recorded in tlie registry, according to article 20 of the Mortgage Law. A deed of a sale by one person to another is not what the law requires for a previous record in the name of such person.
The decision must be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.